—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Kings County (Rappaport, J.), dated May 12, 2000, which granted the plaintiff’s motion for leave to enter a judgment against it upon its default in answering, and denied its cross motion to vacate its default.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the plaintiff’s motion and denied the defendant’s cross motion. The defendant failed to adequately demonstrate a meritorious defense to the action (see, Dreiner v Consolidated Edison Co., 251 AD2d 24; Peacock v Kalikow, 239 AD2d 188). O’Brien, J. P., Krausman, Goldstein and Crane, JJ., concur.